UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT



                             No. 97-2383



DONALD C. MCGEAN,

                                             Plaintiff - Appellant,

          versus


JONATHAN R. BONDS; MARY R. BONDS; THOMAS P.
SMITH, individually, and in his official
capacity as a judge of the Circuit Court of
Maryland for Prince George's County, Maryland;
ROBERT F. FISCHER, individually, and in his
official capacity as a judge of the Maryland
Court of Special Appeals; DALE R. CATHELL,
individually, and in his official capacity as
a judge of the Maryland Court of Special Ap-
peals; GLENN T. HARRELL, JR., individually,
and in his official capacity as a judge of the
Maryland Court of Special Appeals; CATHERINE
P. ADDISON; WALTER D. ADDISON, II, husband and
wife and owners of Lot 5, Northwest Marlboro,
Upper Marlboro, Maryland, pursuant to Rule 19,
Federal Rules of Civil Procedure,
                                            Defendants - Appellees.



Appeal from the United States District Court for the District of
Maryland, at Greenbelt. Peter J. Messitte, District Judge. (CA-
97-2377-PJM)


Submitted:   February 26, 1998             Decided:   March 16, 1998
Before WILKINS, NIEMEYER, and HAMILTON, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Donald C. McGean, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).




PER CURIAM:

     Appellant appeals the district court's order denying his

motion for reconsideration of judgment. Fed. R. Civ. P. 60(b). We

review such an order for abuse of discretion. Heyman v. M.L. Mktg.
Co., 116 F.3d 91, 94 (4th Cir. 1997). Appellant argued in the

motion that the district court erred in failing to consider his

amended complaint. But the changes in the amended complaint do not
affect the district court's dismissal of the case for lack of

jurisdiction. Therefore, the district court did not abuse its

discretion in denying the motion to reconsider, and we affirm the

ruling. We dispense with oral argument because the facts and legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.




                                                           AFFIRMED



                                2